DISMISS and Opinion Filed August 21, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00072-CV

                          SHANIKA MONTGOMERY, Appellant
                                        V.
                      PC THE RIDGE ON SPRING VALLEY, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-07116-A

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s brief is overdue. By postcard dated July 3, 2019, we notified appellant the

time for filing her brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension motion would

result in the dismissal of this appeal without further notice. To date, appellant has not filed her

brief nor has she corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE
190072F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SHANIKA MONTGOMERY, Appellant                    On Appeal from the County Court at Law
                                                  No. 1, Dallas County, Texas
 No. 05-19-00072-CV       V.                      Trial Court Cause No. CC-18-07116-A.
                                                  Opinion delivered by Chief Justice Burns,
 PC THE RIDGE ON SPRING VALLEY,                   Justices Whitehill and Molberg
 Appellee                                         participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered August 21, 2019




                                            –2–